Citation Nr: 1549665	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-36 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the left arm as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin disorder of the right arm as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for edema of the left ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease.

4.  Entitlement to service connection for edema of the right ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease.

5.  Entitlement to service connection for bacterial infection of the groin as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for infection of the left foot as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for infection of the right foot as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was most previously before the Board in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The issue of entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of left ankle edema, right ankle edema, and bacterial infection of the groin.

2.  A skin disorder of the left arm and right arm, and an infection of the left foot and right foot did not have its onset during active service, was not caused by active service, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for edema of the left ankle, edema of the right ankle, and bacterial infection of the groin are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a skin disorder of the left arm, a skin disorder of the right arm, an infection of the left foot, and an infection of the right foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in July 2010 and September 2011 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the extent VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its July 2015 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Law and regulations

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

I.  Left ankle edema, right ankle edema, and bacterial infection of the groin

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

At the July 2015 VA examination the Veteran indicated that he had not had edema of his ankles since 2005 and had not had an infection of the groin since 2000.  The July 2015 VA examiner also indicated that physical examination revealed no current diagnosis related to edema of the ankles or to an infection of the groin.  

While the January 2009 VA examiner stated that the Veteran had edema of the ankles, that examiner stated that such was not related to the Veteran's service-connected diabetes or heart disease.

The Board finds that there is no competent medical evidence showing a current diagnosis of edema of the ankles or of a groin infection.  There is therefore no basis upon which to grant service connection for these claims and they must be denied.  The Board finds that the preponderance of the evidence weighs against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II.  Skin disorder of the left arm and right arm, and infection of the left foot and right foot

The Veteran asserts that he has a skin disorder of the left and right arm, and bilateral onychomycosis that are related to service-connected diabetes.

VA records such as a July 2015 VA examination show that the Veteran has a current diagnosis of actinic keratosis of the left and right arm, and also has a current diagnosis of onychomycosis of all toenails, bilaterally.  However, there is no competent medical opinion indicating that those disorders are related to or aggravated by service-connected diabetes, and the July 2015 VA examiner specifically indicated that no such relationship exists.  As for the probative value of the VA opinion, the Board observes that the July 2015 VA opinion was based on a review of the Veteran's claims file, examination of the Veteran, and included a reference to medical literature in support of the opinion.  The examiner also provided a rationale for the opinion, indicating that the actinic keratosis was due to reasons completely unrelated to service-connected diabetes.

As for direct service connection, the Veteran's service treatment records do not show that any of the asserted skin disorders were present during serve, and the Veteran has not asserted that they do.

The Veteran is competent to provide statements concerning factual matters of which he has direct knowledge, such as experiencing or observing skin disorders.  However, the evidence does not show that the Veteran has the medical training or expertise to provide an etiology opinion concerning skin disorders.  Those questions cannot be answered by mere observation alone, and are therefore not simple questions subject to lay opinions.  Accordingly, the lay evidence does not constitute competent medical evidence and does not carry as much weight as the opinion of the July 2015 VA examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has not submitted any competent medical evidence relating the claimed skin disorders to service or any service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claims for service connection for skin disability, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder of the left arm as secondary to service-connected diabetes mellitus is denied.

Service connection for a skin disorder of the right arm as secondary to service-connected diabetes mellitus is denied.

Service connection for edema of the left ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease is denied.

Service connection for edema of the right ankle as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease is denied.

Service connection for bacterial infection of the groin as secondary to service-connected diabetes mellitus is denied.

Service connection for infection of the left foot as secondary to service-connected diabetes mellitus is denied.

Service connection for infection of the right foot as secondary to service-connected diabetes mellitus is denied.






REMAND

In July 2015 a VA examiner provided an opinion that was to address the medical matters raised by the issue of entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.  The Board finds that the July 2015 opinion provided was incomplete in that the July 2015 VA examiner did not comment as to whether the Veteran's voiding dysfunction was aggravated (worsened) by his service-connected diabetes.  Based on the foregoing, the Board finds that the Veteran's claims file should be returned to the July 2015 VA examiner for the purposes of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran's claims file to the July 2015 VA examiner and request that the examiner provide an addendum containing an opinion as to whether the Veteran's voiding dysfunction was aggravated (worsened) by his service-connected diabetes.  If the July 2015 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

A rationale for the requested opinions shall be provided.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


